Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 08/31/2022 is acknowledged.  The traversal is on the ground(s) that “the Office has not shown the requirements of MPEP 806.05 (j) and has failed to meet its burden for the restriction requirement.”  
	Upon further reviewed of claims 9 & 10, the invention of Group II appears drawn to an exhaust gas system as opposed to an apparatus that contains mechanical components.  The search for the apparatus claims would require an additional search in the apparatus classification.  Since the search for the exhaust gas system in claims 9 & 10 does not require a additional search in the apparatus area, the Examiner has now rejoined the nonelected claims with the elected claims.
	
Status of Application
2.	This application was filed on 02/17/2021.
	Claims 1-10 were originally presented in this application for examination.
	Claims 1-10 are currently pending in this application and under consideration.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 1-10 are objected to because of the following informalities:  
A.	Regarding claims 1-8, it is suggested that applicants delete all recitations of the “(11)”, “(L1)”, “(R1)”, “(L1a)”, “L1b)”, “with reference to a boundary plane (B)”, “a thickness direction T”, and “(L1c)” in the claims.  If applicants do not agree with the suggestions above, applicants must include a drawing Figure in claim 1.
B.	In claim 7, last line, “alkaline earth” should be changed to --alkaline-earth--.
C.	In claim 8, last line, “alkaline earth” should be changed to --alkaline-earth--.
D.	In claim 9, line 1, it is suggested that applicants change “apparatus” to --system-- since there is no mechanical components recited in the claim.
E.	In claim 10, line 1, it is suggested that applicants change “apparatus” to --system-- since there is no mechanical components recited in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claims 1-2, the claims do not define or particularly point out the “boundary plane (B)”, “a depth region (L1a, L1b)”, “… the thickness direction T of the first catalyst layer”, “a depth region (L1c)”, and “… the thickness direction T of the first catalyst layer” being recited.   Thus, renders the claims unclear.
B.	The term “substantially free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
C.	Regarding claims 9 & 10, it would appear that the phrase “a three-way catalyst” is not particularly pointed out in the claims, thus renders the claims unclear as to what component(s) or compound(s) it is made of or comprised of that is/are considered part of the claimed invention.

                                                                  Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2022/0203339 A1).
	Zheng et al. discloses a layered catalytic article comprising: a) a first layer comprising platinum, a first platinum group metal component other than platinum, a ceria-alumina composite, and an oxygen storage component; wherein platinum is supported on the ceria-alumina component; the first platinum group metal component is chosen from palladium, rhodium and a combination thereof; and the first platinum group metal is supported on the oxygen storage component, b) a second layer comprising a second platinum group metal component; and a refractory alumina component, an oxygen storage component or a combination thereof; wherein the second platinum group component is chosen from platinum, palladium, rhodium, and a combination thereof, and c) a substrate, wherein the amount of platinum ranges from 10 wt.% to 80 wt.%, based on the total weight of platinum, palladium and rhodium (See page 11, claim 1).  The first layer is deposited on the substrate as a bottom layer, the first layer comprises platinum supported on the ceria-alumina component, and palladium supported on ceria-alumina and an oxygen storage component; and the second layer is deposited on the first layer as a top layer, the second layer comprises rhodium supported on the ceria-alumina component, refractory alumina component, oxygen storage component or any combination thereof and optionally, palladium supported on an oxygen storage component, wherein the amount of platinum ranges from 10 wt.% to 80 wt.%, based on the total weight of platinum, palladium and rhodium (See page 11, claim 4).  The amount of platinum in the first layer ranges from 0.02 wt.% to 4.0 wt.%, based on the total weight of the washcoat of the catalytic article (See page 11, claim 11).  The first layer, the second layer or both further comprises barium oxide, strontium oxide, lanthanum oxide or any combination thereof (See page 11, claim 19).  The amount of platinum in the second layer is less than 0.001 wt.%, based on the total weight of palladium and rhodium present in the second layer (See page 11, claim 18).  The substrate has a flow-through ceramic honeycomb structure, a wall-flow ceramic honeycomb structure, or a metal honeycomb structure (See page 5- page 6, paragraph 0068]).  The reference also discloses an exhaust system comprising a platinum group metal based three-way conversion catalytic article and the layered catalytic article, wherein the platinum group metal based three-way conversion catalytic article is positioned downstream from an internal combustion engine and the layered catalytic article is positioned downstream in fluid communication with the platinum group metal based three-way conversion catalytic article (See page 12, claims 25-26).  See also entire reference for further details.                                                                                                                                                                                                                                                                                                                                                                                            	Regarding claim 1, the limitations on “requirements (A) to (D) below are satisfied: (A) …. , (B)…, (C)…, and (D)….” are noted.  
	The reference teaches the amount of platinum in the first layer ranges from 0.02 wt.% to 4.0 wt.%, based on the total weight of the washcoat of the catalytic article, which encompassed the claimed range of 0.45% to 0.85%, thus meets the requirement (A) of the instant claim 1.
	With respect to the requirements (B) and (C) in the instant claim 1, the reference does not disclose the content proportion of the Pt included in a depth region …. ranging from ….in the direction T of the first catalyst layer with reference to the boundary plane (B) is 88% to 90% by mass based on the total Pt amount included in the first catalyst layer, 10% to 12% by mass based on the total of the Pt amount included in the first catalyst layer, respectively. 
	Examiner considers finding of an optimum amount of the Pt metal effective for achieving a useful catalytic material is prima facie obvious to one of ordinary skill in the art at the time the invention was made because metal content is a results-effective parameter, in view of In re Aller and In re Boesch.
	Regarding claim 2, same reasons as above.
	Regarding claim 3, the reference does not teach the ratio of (Pt/BaO) being 0.05 to 0.15 in terms of mass.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize/adjust the amounts of Pt and BaO in the disclosed catalytic article in order to achieve an effective catalyst because metal content is a results-effective parameter, in view of In re Boesch.
	Regarding claims 4-10, the claimed limitations are disclosed by the reference, thus the instant claims are met.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-10 are pending.  Claims 1-10 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 29, 2022